        Case 1:20-mj-00120-RMM Document 1-1 Filed 06/26/20 Page 1 of 4




                                 STATEMENT OF FACTS
        On the evening of May 31, 2020, the District of Columbia was experiencing mass protests
and riots in the wake of the death of George Floyd in Minneapolis, Minnesota. Businesses were
looted, buildings were damaged, and dozens of fires were set on the streets and in the
neighborhoods throughout the District.
       On June 9, 2020, agents from the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF) canvassed the neighborhood around the White House for surveillance video. Video was
obtained from an office building located at 910 15th Street NW Washington, DC for the evening
of May 31, 2020. This building also houses a Starbucks coffee shop located at the corner of 15th
and I Streets NW. The video showed rioters using objects found in the street to break out the
Starbucks’ windows along the I Street side, followed by several groups entering and exiting the
store.      At approximately 10:42PM, a Hispanic male later identified as EDWIN
GARCIA-SALMERON arrived at the Starbucks on a blue, “BMX” style bicycle with silver
handlebars and a beige walled, front tire. GARCIA-SALMERON entered the Starbucks
through a broke out window. ATF later received surveillance video from the Starbucks
Headquarters in Seattle, Washington of the inside of the store. On this video, GARCIA-
SALMERON is observed entering the location and setting fire to several wicker baskets that
hold the stores products and then exiting the location. GARCIA-SALMERON returned to his
bicycle and traveled with a second male Northbound on 15th Street NW and out of the area.
There were more than a dozen people present inside the Starbucks when the fires were set.




Certified Fire Investigators from the ATF have reviewed photographs of the fire damage and
videos from the event and have classified the fire as Incendiary/Arson. The estimated damage is
between $5,000 and $10,000.
        Case 1:20-mj-00120-RMM Document 1-1 Filed 06/26/20 Page 2 of 4




        ATF Investigators, utilizing open source investigative techniques, identified a photograph
and user on Instagram who “tagged” other users in a photograph with bicycles. Tagging refers to
a social media user identifying another social media user by a “tag” or attaching the other user’s
username to the post in question. On Instagram, there are various rules to tagging, however,
individuals are often only able to tag other users who they are ‘friends’ with or ‘follow’.
        One of the bicycles in the tagged photo was identified as a blue bicycle, with silver
handlebars and a beige side walled front tire. This bicycle matched the bicycle observed on the
surveillance footage from the Starbucks. That image was tagged as a“blazinggarcia202”.




                                                2
        Case 1:20-mj-00120-RMM Document 1-1 Filed 06/26/20 Page 3 of 4




Instagram is a social media site, commonly use to share photographs with short text tags. ATF
Investigators observed the photograph and related profile of the user who was “tagged” on the
original post, who appeared similar in appearance to a person of interest identified in surveillance
videos on the blue bicycle, captured at the scene of the fire.
        A social media analysis was completed on the “blazinggarcia202” Instagram page, the
second user who was ‘tagged’ in the first social media posting, and additional profiles were
identified utilizing an open source search of the term “blazinggarcia.” ATF Agents located three
Instagram accounts with variations of that search term. These three Instagram accounts were
labeled as “blazinggarcia,” “blazinggarcia96” and “blazinggarcia202”.
       A review of the user’s Instagram page identified as ‘Blazinggarcia’ showed a name of
“Edwin” and the location listed as “DC”, publically facing on the Instagram page. Your Affiant
is aware through training and experience, and information from other ATF Agent Subject Matter
Experts (SME), that users on social media commonly use ‘vanity’ names as their profile name and
often have their real name posted in the information section of their profile.
        In this instance, an ATF Investigator queried a government database for an “Edwin Garcia”
which revealed the previous arrest of GARCIA-SALMERON and a booking photograph. ATF
Investigators compared the booking photo of GARCIA-SALMERON to the photograph on the
Instagram page on the original social media posting, which appeared to show the same individual
as GARCIA-SALMERON.
        On June 23, 2020, ATF Agents conducted surveillance at a location known to be frequented
by GARCIA-SALMERON. While on surveillance, Agents observed an individual on a blue
bicycle, with silver handlebars and a beige side walled front tire, who appeared to be GARCIA-
SALMERON. ATF Agents photographed the individual, which showed tattoos on the individual
consistent with tattoos that were observed on the previous surveillance footage from the arson
surveillance footage.




                                                 3
        Case 1:20-mj-00120-RMM Document 1-1 Filed 06/26/20 Page 4 of 4




       These images also depicted GARCIA-SALMERON’S tattoos.




       Based on the observation from the Starbucks Security footage, images obtained from the
social media accounts and known images of the defendant, your Affiant believes the images are
the same person.
        Starbucks is an international business based in Seattle, Washington, with more than 30,000
locations in all 50 states, in 79 countries, and on six continents. Starbucks operates seven
subsidiaries that also do business internationally. Starbucks acquires supplies from around the
United States and imports products from international suppliers. The Starbucks at 910 15th Street
NW Washington, DC receives deliveries and products from outside of the District of Columbia,
and accepts payments from all major credit cards. Starbucks and its location at 910 15 th Street
NW Washington, DC affect interstate and foreign commerce.
                                     __________________________________________
                                     SPECIAL AGENT BRIAN E. VAUGHN
                                     Alcohol, Firearms, Tobacco, & Explosives

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 26th day of June, 2020.


                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE




                                                4
